Name: 81/991/EEC: Commission Decision of 26 November 1981 on payment of the premium for maintaining suckler cows in Italy for the 1980/81 marketing year (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-12-17

 Avis juridique important|31981D099181/991/EEC: Commission Decision of 26 November 1981 on payment of the premium for maintaining suckler cows in Italy for the 1980/81 marketing year (Only the Italian text is authentic) Official Journal L 362 , 17/12/1981 P. 0037****( 1 ) OJ NO L 140 , 5 . 6 . 1980 , P . 1 . ( 2 ) OJ NO L 142 , 28 . 5 . 1981 , P . 4 . ( 3 ) OJ NO L 184 , 17 . 7 . 1980 , P . 29 . ( 4 ) OJ NO L 235 , 21 . 8 . 1981 , P . 12 . COMMISSION DECISION OF 26 NOVEMBER 1981 ON PAYMENT OF THE PREMIUM FOR MAINTAINING SUCKLER COWS IN ITALY FOR THE 1980/81 MARKETING YEAR ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 81/991/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1357/80 OF 5 JUNE 1980 INTRODUCING A SYSTEM OF PREMIUMS FOR MAINTAINING SUCKLER COWS ( 1 ), AS AMENDED BY REGULATION ( EEC ) NO 1417/81 ( 2 ), AND IN PARTICULAR ARTICLE 6 THEREOF , WHEREAS COMMISSION REGULATION ( EEC ) NO 1885/80 ( 3 ), AS AMENDED BY REGULATION ( EEC ) NO 2397/81 ( 4 ), LAID DOWN DETAILED RULES FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1357/80 FOR THE 1980/81 MARKETING YEAR ; WHEREAS , FOR ADMINISTRATIVE REASONS , ITALY WILL BE UNABLE TO COMPLY WITH THE TIME LIMIT LAID DOWN IN REGULATION ( EEC ) NO 1885/80 FOR PAYMENT OF THE PREMIUM ; WHEREAS IT SEEMS APPROPRIATE TO ALLOW THE ITALIAN AUTHORITIES TO EXCEED THAT LIMIT ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE MANAGEMENT COMMITTEE FOR BEEF AND VEAL , HAS ADOPTED THIS DECISION : ARTICLE 1 FOR THE 1980/81 MARKETING YEAR , ITALY IS HEREBY AUTHORIZED TO PAY THE PREMIUM FOR MAINTAINING SUCKLER COWS WITHIN 17 MONTHS FOLLOWING THE BEGINNING OF THE PERIOD REFERRED TO IN ARTICLE 1 ( 1 ) OF REGULATION ( EEC ) NO 1885/80 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 26 NOVEMBER 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION